                                   1

                                   2

                                   3

                                   4                                  UNITED STATES DISTRICT COURT

                                   5                                 NORTHERN DISTRICT OF CALIFORNIA

                                   6

                                   7     GUILLERMO TRUJILLO CRUZ,                            Case No. 19-cv-04726-HSG
                                   8                    Plaintiff,                           ORDER REVOKING LEAVE TO
                                                                                             PROCEED IN FORMA PAUPERIS;
                                   9             v.                                          ORDERING PLAINTIFF TO PAY
                                                                                             FILING FEE IN FULL
                                  10     GUTIERREZ,
                                  11                    Defendant.

                                  12
Northern District of California
 United States District Court




                                  13          Plaintiff, an inmate at Deuel Vocation Institution, filed this pro se civil rights action

                                  14   pursuant to 42 U.S.C. § 1983 on July 26, 2019. Dkt. No. 1. On January 6, 2020, the Court

                                  15   granted plaintiff leave to proceed in forma pauperis. Dkt. No. 12. The Court then learned that the

                                  16   Eastern District of California had denied plaintiff leave to proceed in forma pauperis pursuant to

                                  17   28 U.S.C. § 1915(g) based on dismissals of actions in 2014 through 2017. See, e.g., Cruz v.

                                  18   White, et al., 2:19-cv-1518 KJM KJN P, Dkt. Nos. 13 and 19 (E.D. Cal.); Cruz v. Chappius, 2:18-

                                  19   cv-0193 KJM KJN P, Dkt. Nos 42 and 54 (E.D. Cal.). On January 16, 2020, the Court therefore

                                  20   ordered plaintiff to show cause why his in forma pauperis status should not be revoked pursuant to

                                  21   the three strikes provision set forth in 28 U.S.C. § 1915. Dkt. No. 15. Plaintiff filed his response

                                  22   with the Court on January 31, 2020. Dkt. No. 16. The Court has carefully considered the record

                                  23   and, for the reasons set forth below, REVOKES plaintiff’s in forma pauperis status pursuant to 28

                                  24   U.S.C. § 1915(g).

                                  25                                              DISCUSSION

                                  26          This action is governed by the Prison Litigation Reform Act of 1996 (“PLRA”) which was

                                  27   enacted, and became effective, on April 26, 1996. The PLRA provides that a prisoner may not

                                  28   bring a civil action under 28 U.S.C. § 1915, i.e., may not proceed in forma pauperis, “if the
                                   1   prisoner has, on 3 or more prior occasions, while incarcerated or detained in any facility, brought

                                   2   an action . . . in a court of the United States that was dismissed on the grounds that it is frivolous,

                                   3   malicious, or fails to state a claim upon which relief may be granted, unless the prisoner is under

                                   4   imminent danger of serious physical injury.” 28 U.S.C. § 1915(g).

                                   5          For purposes of a dismissal that may be counted under Section 1915(g), the Ninth Circuit

                                   6   gives this guidance. The phrase “fails to state a claim on which relief may be granted” parallels

                                   7   the language of Fed. R. Civ. P. 12(b)(6) and apparently means the same thing. Andrews v. King,

                                   8   398 F.3d 1113, 1121 (9th Cir. 2005). A case “is frivolous if it is ‘of little weight or importance:

                                   9   having no basis in law or fact.’” Id. (citation omitted). “A case is malicious if it was filed with

                                  10   the ‘intention or desire to harm another.’” Id. (citation omitted). “Not all unsuccessful cases

                                  11   qualify as a strike under § 1915(g). Rather, § 1915(g) should be used to deny a prisoner’s IFP

                                  12   status only when, after careful evaluation of the order dismissing an action, and other relevant
Northern District of California
 United States District Court




                                  13   information, the district court determines that the action was dismissed because it was frivolous,

                                  14   malicious or failed to state a claim.” Id. at 1121.

                                  15          The plain language of the imminent danger clause in Section 1915(g) indicates that

                                  16   “imminent danger” is to be assessed at the time of filing of the complaint. See Andrews v.

                                  17   Cervantes, 493 F.3d 1047, 1053 (9th Cir. 2007) (“Andrews II”). The conditions that existed at

                                  18   some earlier or later time are not relevant. Id. at 1053 & n.5 (post-filing transfer of prisoner out of

                                  19   prison at which danger allegedly existed may have made moot his request for injunctive relief

                                  20   against alleged danger, but it does not affect Section 1915(g) analysis). The Court “should not

                                  21   make an overly detailed inquiry into whether the allegations qualify for the exception.” Id. at

                                  22   1055. It is sufficient if the complaint “makes a plausible allegation that the prisoner faced

                                  23   ‘imminent danger of serious physical injury’ at the time of filing.” Id.

                                  24   I.     Plaintiff’s Prior Strikes

                                  25          The Court finds that, prior to this date, plaintiff has had at least three cases dismissed that

                                  26   count as “strikes.” The Court takes judicial notice of: (1) Trujillo v. Sherman, C No. 1:14-cv-

                                  27   01401-BAM (PC), 2015 WL 13049186 (E.D. Cal. Apr. 24, 2015), aff’d 632 Fed. App’x. 426 (9th

                                  28   Cir. 2016); (2) Cruz v. Ruiz, C No. 1:15-cv-00975-SAB-PC, 2016 WL 8999460 (E.D. Cal. Jan. 6,
                                                                                             2
                                   1   2016), aff’d 688 Fed. App’x 435 (9th Cir. 2017); (3) Cruz v. Gomez, C No. 1:15-cv-00859 EPG

                                   2   (PC), 2017 WL 1355872 (E.D. Cal. Feb. 3, 2017), aff’d 698 Fed. App’x 368 (9th Cir. 2017);

                                   3   (4) Trujillo v. Gomez, C No. 14-cv-01797 DAD DLB, 2016 WL 1704178 (E.D. Cal. Apr. 28,

                                   4   2016), report and recommendation adopted by Order Adopting Findings and Recommendations

                                   5   and Dismissing the Action for Failure to Exhaust, Trujillo v. Gomez, C No. 14-cv-01797 DAD

                                   6   DLB, Dkt. No. 49, entered Aug. 5, 2016, aff’d 688 Fed. App’x 452 (9th Cir. 2017); and (5)

                                   7   Trujillo v. Gonzalez-Moran, C No. 17-15200 (9th Cir Aug. 21, 2017).1 As explained in the

                                   8   Court’s January 16, 2020 Order, the dismissals of these actions constitute “strikes” for the

                                   9   purposes of Section 1915(g). See Dkt. No. 15 at 3-6. Plaintiff does not dispute that the dismissals

                                  10   constitute “strikes” for the purposes of Section 1915(g). See generally Dkt. No. 16. Rather, he

                                  11   alleges that he meets the imminent danger exception set forth in Section 1915(g). Id.

                                  12   II.    Imminent Danger Exception
Northern District of California
 United States District Court




                                  13          The complaint, filed on July 26, 2019, alleges that on January 19, 2019, while housed at

                                  14   Pelican Bay State Prison (“PBSP”), defendant PBSP officer Gutierrez sexually harassed plaintiff

                                  15   by groping his genitals and running his hands between plaintiff’s buttocks during a clothed body

                                  16   search, in retaliation for plaintiff filing grievances regarding employee misconduct. See generally

                                  17   Dkt. No. 1.

                                  18          In his response to the OSC, plaintiff alleges that he was in imminent danger of serious

                                  19   physical injury at the time he filed the complaint because defendant Gutierrez’s coworkers had

                                  20   verbally threatened plaintiff with battery for filing prison grievances, and that prison officials have

                                  21   conspired with Gutierrez to have plaintiff be touched inappropriately with the overall intent to

                                  22

                                  23   1
                                         The district court “may take judicial notice of proceedings in other courts, both within and
                                  24   without the federal judiciary system, if those proceedings have a direct relation to matters at
                                       issue.” Bias v. Moynihan, 508 F.3d 1212, 1225 (9th Cir. 2007) (internal quotation marks and
                                  25   citations omitted) (granting request to take judicial notice in Section 1983 action of five prior
                                       cases in which plaintiff was pro se litigant, to counter her argument that she deserved special
                                  26   treatment because of her pro se status). Plaintiff is also known as Guillermo Cruz Trujillo, and in
                                       titling plaintiff’s cases, courts have listed plaintiff’s last name as Trujillo, Trujillo Cruz, or Cruz.
                                  27   The Court has confirmed that the plaintiff in this action is the same plaintiff in the actions
                                       identified above as strikes by relying on the California Department of Corrections and
                                  28   Rehabilitation number assigned to plaintiff in each action, and confirming that the number is the
                                       same in all the actions: AA-2974.
                                                                                             3
                                   1   harm, offend, and humiliate plaintiff. Dkt. No. 16 at 3.

                                   2           The Court finds that it would be speculative to conclude that plaintiff faced imminent

                                   3   danger of serious physical injury at the time this action was filed based on plaintiff’s allegation

                                   4   that defendant Gutierrez’s co-workers have made verbal threats of physical injury at unspecified

                                   5   points in time, and based on plaintiff’s generalized speculation that there is an ongoing conspiracy

                                   6   among correctional officials to inappropriately touch plaintiff. Accordingly, pursuant to 28 U.S.C.
                                       § 1915(g), the Court REVOKES plaintiff’s in forma pauperis status. See Andrews, 493 F.3d at
                                   7
                                       1057 n.11 (“assertions of imminent danger of less obviously injurious practices may be rejected as
                                   8
                                       overly speculative or fanciful”); cf. Abdul-Akbar v. McKelvie, 239 F.3d 307, 315 n.1 (3d Cir.
                                   9
                                       2001) (declining to reach question of whether “imminent danger” encompasses an ongoing danger
                                  10
                                       of serious physical injury, but noting that generalized allegations of harassment were not
                                  11
                                       sufficiently specific or related to support an inference of an ongoing danger”).
                                  12
Northern District of California
 United States District Court




                                                                                   CONCLUSION
                                  13
                                               For the reasons set forth above, plaintiff’s in forma pauperis status is REVOKED pursuant
                                  14
                                       to 28 U.S.C. § 1915(g). Plaintiff may proceed with this action only if he pays the $400 filing and
                                  15
                                       administrative fee in full. Plaintiff must pay the full filing fee within twenty-eight (28) days of
                                  16
                                       the date of this order. If the full filing fee is not received by that date, the Court will dismiss this
                                  17
                                       action without prejudice to plaintiff re-filing upon payment of the full filing fee.
                                  18
                                               IT IS SO ORDERED.
                                  19
                                       Dated: 3/6/2020
                                  20
                                                                                          ______________________________________
                                  21                                                      HAYWOOD S. GILLIAM, JR.
                                                                                          United States District Judge
                                  22

                                  23

                                  24

                                  25

                                  26
                                  27

                                  28
                                                                                           4
